After the opinion in this case was filed, the respondent, by leave of court, was permitted to file its motion for reargument. That motion points out certain alleged inaccurate statements of fact appearing in the opinion *Page 257 
which, it infers, formed at least one of the material bases for the court's opinion. In effect, the respondent contends that a reargument should be granted because of the court's alleged misconception of certain facts.
We have examined the portions of the opinion referred to and find that, in attempting to compress into a few paragraphs or pages the statement of what was included in many volumes of evidence and contentions, a few inadvertent errors crept into the opinion. These statements occurred largely in setting out the travel, facts and contentions of the parties rather than in the holdings of the opinion. In any event, none of these alleged errors are material to or form the ultimate basis for any important conclusion which was reached and elsewhere expressed clearly in the opinion.
Thus, for example, whether the complainant contended that the contract called for fixing the cost of electricity that wassecondary, instead of primary as was inadvertently stated, was merely a part of the statement of one of the contentions and was immaterial. It did not concern any ultimate basis for our opinion. The cause, as argued by both parties and as decided in the opinion, revolved around the statement in the arbitration record on December 30, 1935 of an agreement as part of the submission, and the express representations by the respondent and arbitrator of their assent thereto, followed by the complainant's reliance thereon and the arbitrator's failure to comply therewith in making his award.
Similarly, whether the arbitrator was absent from the United States for the greater part of one year, rather than two as incorrectly stated, after he filed the final award, is not the important and ultimate reason given in the opinion for our refusal to invoke the doctrine of laches against the complainant. The payment of the award by complainant under protest from the beginning, and the finality of the award as filed, were not affected by the arbitrator's absence for eight *Page 258 
or twenty months. Apart from such reasons, the statement of the actual fact of the arbitrator's immediate sailing and absence was merely an additional and natural answer to respondent's claim as it was argued.
The motion also infers that the court, in dealing with respondent's claim of laches and estoppel, overlooked certain evidence of taxes paid to the state by respondent on its gross earnings. These included taxes on the excess amount of the adjusted prices paid to it by complainant under the award. The respondent argues in effect that the opinion overlooked this fact and misstated that the respondent's position was not changed or its rights adversely affected. This argument fails to recognize that the opinion actually stated that the respondent's rights were not adversely affected in any material way by the lapse of time between the award and filing of the bill. In our opinion, the evidence of payment by the respondent, without protest or other qualification, of taxes amounting in all to only $105.20 after notice from the complainant that its payments under the award were being made under protest, did not constitute such a material and adverse change in the respondent's position or rights as to justify our holding that the complainant was thereby barred from its remedy because of laches or estoppel.
The motion further infers substantially that our ultimate conclusion was based erroneously upon a misconception that the arbitrator's award was based upon a total disregard of the lighting company's contention and evidence relating to the costs in the supposed plant at Pawtucket. We do not think that the opinion states it just that way or that a close reading of the whole opinion and the award, as made, justifies such an inference. The arbitration award itself, concerning which we were then speaking, shows that the arbitrator considered the complainant's contention in a sense; but it also shows that he did not make his final award in accordance therewith or as called for by the agreement as stated in *Page 259 
the arbitration record. Moreover, whether he dismissed it inwhole or in part was really immaterial, so far as the agreement on December 30 in the arbitration record was concerned. It is clear from the award itself, and also from this motion, that the final award was not in accordance with the complainant's contention that the hypothetical or supposed plant at Pawtucket was the only basis upon which the cost, efficiencies, and prices could be readjusted under Article XVI.
The motion admits that the two other statements referred to are plainly inadvertent errors and wholly immaterial to the reasoning or conclusions of the opinion. However, in the interest of a precise statement of the travel, facts and contentions of the parties, it is desirable that they and the other inconsequential errors be corrected to conform with the evidence of the exact facts. The court appreciates the effort of counsel in calling these matters to our attention for correction; but as none of them in any event constituted any ultimate and fundamental basis for the opinion, which we think is clear from the opinion itself, the motion does not present any sufficient ground for reargument.
Motion denied.